


Exhibit 10.1

 

SUMMARY OF 2010 INCENTIVE COMPENSATION PLAN

 

On March 25, 2010, the Compensation Committee of the Board of Directors of
Comfort Systems USA, Inc. (the “Compensation Committee”) authorized certain
equity grants under the Company’s Long-term Incentive Plan.  The Named Executive
Officers are Mr. William F. Murdy, Chairman of the Board of Directors and Chief
Executive Officer; Mr. Brian E. Lane, President and Chief Operating Officer;
Mr. William George, III, Executive Vice President and Chief Financial Officer;
Ms. Julie S. Shaeff, Senior Vice President and Chief Accounting Officer; and
Mr. Trent T. McKenna, Vice President and General Counsel.

 

2010 Incentive Compensation Plan for Executive Officers

 

The annual incentive compensation for the Named Executive Officers is provided
under a shareholder approved plan intended to satisfy the requirements for
deductibility of performance-based compensation under Section 162(m) of the
Internal Revenue Code.  The plan consists of two distinct elements.  The first
element of the plan rewards the senior executives of the Company for obtaining
certain earnings per share (“EPS”) target thresholds (the “Objective Bonus”). 
The second element of the plan rewards the achievement of certain performance
metrics individualized for each executive (the “Subjective Bonus”).

 

For the Objective Bonus, the Compensation Committee has set a bonus range based
on a target that is correlated with the Company’s annual EPS.  The range for the
Objective Bonus for Messrs. Murdy, Lane and George will be 20 percent to 150
percent of 90 percent of their respective annual base salaries.  For Ms. Shaeff
and Mr. McKenna, the range for the Objective Bonus will be 20 percent to 150
percent of 30 percent of their respective annual base salaries.  The Objective
Bonus is zero until a certain EPS threshold is met, it then scales from 20
percent to 50 percent on a straight-line basis as it moves from 77 percent of
the EPS target to 100 percent of the EPS target.  Should the Company’s
performance exceed the EPS target, it then scales from 50 percent to 150 percent
on a straight-line basis as it moves from 100 percent of the EPS target to 172
percent of the EPS target.  With regard to the Subjective Bonus, each executive
is reviewed individually and at the sole discretion of the Compensation
Committee is awarded a bonus within a set range of potential outcomes based on a
percentage of annual base salary.  For Messrs. Murdy, Lane, and George, the
range is 0 to 100 percent of 10 percent of annual base salary; for Ms. Shaeff
and Mr. McKenna, the range is 0 to 100 percent of 20 percent of annual base
salary.

 

Long-term Incentive Plan Grants

 

The Compensation Committee further determined grants under the Company’s
Long-term Incentive Plan.  These grants were determined based on the closing
price of the Company’s common stock on March 25, 2010, the date the Compensation
Committee met to approve the grants.  These grants consisted of an award of
performance stock as well as a grant of options.  The performance stock awards
have both tenure and performance vesting requirements. They are granted on a
three-year equal vesting schedule and vests only if the Company meets certain
performance requirements prior to each of the three vesting periods.  If the
performance threshold is met, the performance stock awards vest on a sliding
scale from 0 to 100 percent of the portion of the award scheduled to vest on a
straight-line basis.  The number of shares vesting may also be reduced by the
Compensation Committee on a discretionary basis.  The option grants vest on a
three-year schedule and do not have a performance vesting requirement.

 

--------------------------------------------------------------------------------


 

The 2010 awards were granted to the following executives for the purpose of
providing an incentive for those individuals to work for the Company’s long-term
success:  Mr. Murdy was granted 52,277 shares of performance stock and 43,564
options.  Messrs. Lane and George were granted 22,948 shares of performance
stock and 19,124 options respectively.  Ms. Shaeff and Mr. McKenna were granted
9,119 shares of performance stock and 7,599 options.

 

Succession Bonus

 

On March 25, 2010, the Compensation Committee also approved a bonus award to
Mr. Murdy in connection with the succession transition of the Chief Executive
Officer role. The bonus award was provided to Mr. Murdy on April 1, 2010, and
consisted of a combination of cash and equity with a combined value of $500,000
USD. As previously disclosed, Mr. Murdy will receive a second payment of
$1,000,000 USD (in either cash or equivalent equity) upon the actual election by
the Board of Directors of the successor candidate to Chief Executive Officer of
the Company.

 

--------------------------------------------------------------------------------
